DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1, line 15 recites “the tubular”.  This should be “the tubular structure”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “or other thermally conductive material" renders the claim indefinite because it is unclear what the metes and bounds of these other materials includes.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ottanelli (US 2015/0313662).
Regarding claim 1, Ottanelli discloses a skin cooling apparatus for use with a coolant spray in an existing canister having a rim surrounding a push-activated spray tube (abstract; fig. 2), the apparatus comprising a housing 1,4 having an outer surface, an inlet end, and an outlet end (see fig. 2 annotated below), a skin contacting component 25 supported over the outlet end of the housing (fig. 3), wherein the inlet end of the housing includes a structure 56 enabling the inlet end to be removable coupled to a rim 2b of the canister 2 (fig. 3; page 9, para. 0124), a tubular structure disposed within the housing, the tubular structure having an inlet end configured to engage with a push activated spray tube 2a of the canister, and an outlet end directed toward the skin contacting component supported over the outlet of the housing (see fig. 3 annotated below), and a pushbutton 5 accessible on the outer surface of the housing, the pushbutton being coupled to the tubular structure disposed within the housing, such that depressing the pushbutton causes the inlet end of the tubular structure to depress the push-activated spray tube, thereby causing the coolant spray to be carried through the tubular member and out the outlet end thereof to cool the skin-contacting component (fig. 3; page 2, para. 0019).

    PNG
    media_image1.png
    583
    439
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    481
    media_image2.png
    Greyscale

Regarding claim 2, Ottanelli discloses that the inlet end of the housing is circular and configured to removably couple to a circular rim of the canister 2 (fig. 2; page 9, para. 0124).
Regarding claim 4, Ottanelli discloses that the inlet end of the housing configured to removably couple to an existing compressed-air canister (fig. 2; page 9, para. 0124; page 6, para. 0087).
Regarding claims 6 and 7, Ottanelli discloses that the outlet end of the housing is at a non-zero angle relative to the inlet end, and particularly at a 90 degree angle (fig. 3).
Regarding claim 8, Ottanelli discloses that the pushbutton 5 is on an outer surface of the housing (best seen in fig. 6).
Regarding claim 10, Ottanelli discloses that the skin-contacting component is an elongated component with a rounded edge for movement against the skin (page 12, para. 0198; fig. 3). The limitation “for cosmetic purposes” is interpreted to be an intended use limitation. The device of Ottanelli is capable of being used for any purpose requiring the delivery of cryogenic fluid to a patient’s skin, including cosmetic purposes.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruizendaal (US 6,296,410).
Regarding claim 1, Ruizendaal discloses a skin cooling apparatus for use with a coolant spray in an existing canister having a rim surrounding a push-activated spray tube (abstract; figs. 1-3), the apparatus comprising a housing 5 having an outer surface, an inlet end (toward bottom of page), and an outlet end 10 (fig. 1), a skin contacting component 29 supported over the outlet end of the housing (fig. 2), wherein the inlet end of the housing includes a structure 6 enabling the inlet end to be removable coupled to a rim 3 of the canister 2 (fig. 1; col. 2, lines 32-33), a tubular structure 15 disposed within the housing, the tubular structure having an inlet end configured to engage with a push activated spray tube 4 of the canister, and an outlet end directed toward the skin contacting component supported over the outlet of the housing (fig. 3; col. 2, lines 55-56), and a pushbutton 8 accessible on the outer surface of the housing, the pushbutton being coupled to the tubular structure disposed within the housing, such that depressing the pushbutton causes the inlet end of the tubular structure to depress the push-activated spray tube, thereby causing the coolant spray to be carried through the tubular member and out the outlet end thereof to cool the skin-contacting component (fig. 3; col. 2, lines 37-43).
Regarding claim 9, Ruizendaal discloses that the tubular structure is coupled to the housing by way of a living hinge 9, such that depressing the pushbutton 8 causes the entire tubular structure to move (fig. 3: tubular structure 15 is coupled to the housing 7 via engaging part 22 and hinge 9; col. 2, lines 37-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottanelli.
Claim 3 calls for the inlet end of the housing to be circular and configured to removable couple to an existing canister having a one-inch diameter circular rim.  Ottanelli discloses that the inlet end of the housing is circular and configured to removably couple to a circular rim of the canister 2 (fig. 2; page 9, para. 0124), but fails to disclose the diameter of the rim of the canister.  However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984(, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, the device of Ottanelli is identical to the claimed invention and presumably of a similar size to the claimed invention, as the device is meant to be held in the hand in order to apply cryogenic material to a small area of the skin.  Therefore, the device of Ottanelli would perform equally well at the claimed sized because a canister of such size would be appropriate for the intended use.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottanelli in view of Van Der Heijden et al (US 8,562,597).
Regarding claim 5, Ottanelli discloses that the outlet end of the housing is circular, and the skin-contacting component 63 is a circular disc (fig. 2; page 12, para. 0190).  Claim 5 further calls for the skin-contact component to be made from aluminum or other thermally conductive material.  Van Der Heijden teaches a device for cooling the skin, wherein the skin-contacting component is made from a thermally conductive material that transfers cooling to the skin and lessens the sensation of pain (opening 6 in fig. 2; col. 3, line 65 – col. 4, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disc of Ottanelli to be made of a thermally conductive material as taught by Van Der Heijden to transfer the cooling to the skin while lessening the sensation of pain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please note that the rejection above does not reflect all possible rejections over Ruizendaal.  For the purposes of expedited prosecution, claims were only rejected once even when additional rejections could be appropriate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783